UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-2362


In re: D.C. DIAMOND CORPORATION,

                        Debtor,

-----------------------------------

TOMISLAV MILIC,

                        Creditor - Appellant,

                v.

KEVIN R. MCCARTHY, Chapter 7 Trustee,

                        Trustee - Appellee,

                and

DEVELOPERS SURETY AND IDENMNITY COMPANY, Creditor; STEWART
TITLE GUARANTY CO., Creditor, Transferee of Old Line Bank, Successor to
The Washington Savings Bank, FSB,

                        Creditors,

                and

D.C. DIAMOND CORPORATION,

                        Debtor,

                and

JUDY A. ROBBINS, 11,
                    Trustee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis III, Senior District Judge. (1:16-cv-01076-TSE-IDD; 12-16730-
BFK)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tomislav Milic, Appellant Pro Se. Kevin R. McCarthy, MCCARTHY & WHITE,
PLLC, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tomislav Milic appeals from the district court’s order dismissing his appeal from

the bankruptcy court’s order denying his motion for an expedited hearing on his objection

to a sale that was previously approved by the bankruptcy court. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

courts below. Milic v. McCarthy, Nos. 1:16-cv-01076-TSE-IDD, 12-16730-BFK (E.D.

Va. filed Oct. 27, 2016; entered Oct. 28, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3